Citation Nr: 0600659	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  02-18 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of the lumbar and thoracic spines 
with mild wedging of T12 and L1 (back condition) prior to 
June 29, 2005, and in excess of 60 percent after that date.

2.  Entitlement to service connection, either directly or 
secondarily, for a sleep disorder.


REPRESENTATION

Veteran represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from August 1990 to 
November 1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
from September and October 2001 rating decisions of the RO.

In February 2005, the veteran testified at a hearing before 
the undersigned.  In May 2005, the Board remanded the case to 
the RO for further development of the evidence.  In an August 
2005 rating decision, the RO assigned an increased rating of 
60 percent to the veteran's service-connected back 
disability.  His service-connected back disability was 
previously rated 20 percent disabling.  Although each 
increase represents a grant of benefits, a decision awarding 
a higher rating but less that the maximum available benefit, 
does not abrogate the pending appeal.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Thus, this matter continues before the 
Board, and the Board will consider whether a rating higher 
than 20 percent.

The Board observes that also on appeal was the issue of 
entitlement to a total disability rating based on individual 
unemployability (TDIU).  By August 2005 rating decision, the 
RO granted entitlement to TDIU benefits.  As the full benefit 
sought has been granted, this issue is no longer before the 
Board.  Grantham v. Brown, 114 F. 3d 1156 (Fed. Cir. 1997).  

As discussed in more detail below, the veteran recently 
submitted a statement withdrawing from appellate 
consideration his claim for service connection for a sleep 
disorder.  Although his statement does reflect his agreement 
with the recent increase in disability compensation, he did 
not explicitly state that he was withdrawing his claim for an 
increased rating for his back condition.  Therefore, to 
accord him every consideration, the Board will still consider 
this claim.



FINDINGS OF FACT

1.  Prior to June 29, 2005, the veteran's service-connected 
back disability was manifested by subjective complaints of 
pain, with some spasm and very slight limitation of motion.

2.  As of June 29, 2005, the veteran's service-connected back 
disability has been manifested by decreased range of motion, 
with pain on movement, muscle spasm, and functional 
impairment such as limping gait, but without unfavorable 
ankylosis of the entire spine. 

3.  On October 12, 2005, the veteran submitted a statement 
withdrawing his claim for service connection for a sleep 
disorder.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 20 percent for the veteran's service-connected 
back disability prior to June 29, 2005, were not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.71a, Diagnostic Code 5293 (prior to September 23, 2002 and 
from September 23, 2002 to September 25, 2003); Diagnostic 
Code 5243 (2005).

2.  The criteria for entitlement to a disability evaluation 
in excess of 60 percent for the veteran's service-connected 
back disability have not been met for the period beginning on 
June 29, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5293 (prior to 
September 23, 2002 and from September 23, 2002 to September 
25, 2003); Diagnostic Code 5243 (2005).

3.  The criteria for withdrawal of a Substantive Appeal by 
the veteran concerning the claim for service connection for a 
sleep disorder have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (5).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introduction 

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes, but is not limited 
to: the service medical records; VA treatment records from 
August 1996 to February 2005; VA medical examination reports 
dated in August 1996, May 1999, August 2001, and June 2005; 
private treatment records; and the veteran's February 2005 
hearing testimony.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  Rather, the Board will focus on the most 
salient and relevant evidence, but the veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the claimant).

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  When the positive and negative 
evidence as to a veteran's claim are in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the veteran prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

Increased Rating for Back Condition

The RO received the veteran's claim for an increase in 
February 2001.  At that time, his service-connected back 
condition had been evaluated as 20 percent disabling since 
1996.  The disability rating was increased to 60 percent by 
an August 2005 rating decision with an effective date of June 
29, 2005, which was the date the RO concluded the evidence 
showed increased symptomatology.  As discussed above, the 
Board will address whether higher ratings should have been 
granted for any of these time periods.

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's service-connected lumbar spine condition was 
evaluated under Diagnostic Code 5293 for degenerative joint 
and disc disease.  During the pendency of this appeal, 
regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2002), including the rating 
criteria for evaluating disabilities of the lumbar spine.  
Effective September 23, 2002, VA revised the criteria for 
diagnosing and evaluating intervertebral disc syndrome.  67 
Fed. Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 
2003, VA revised the criteria for evaluating general diseases 
and injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 
2003).  At that time, VA also reiterated the changes to 
Diagnostic Code 5293 (now reclassified as Diagnostic Code 
5243) for intervertebral disc syndrome.

The Board will evaluate the veteran's claim under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
would accord him the highest rating.  According to VAOPGCPREC 
7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the Federal Circuit overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts 
with the precedents of the United States Supreme Court 
(Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.  

In determining whether the veteran is entitled to a higher 
rating, the Board must consider (1) whether an increased 
rating is warranted under the "old" criteria at any time; 
(2) whether an increased rating is warranted under the 
"new" criteria for intervertebral disc syndrome at any time 
on or after September 23, 2002; and (3) whether an increased 
rating is warranted under the "new" criteria for other 
disabilities of the thoracolumbar spine at any time on or 
after September 26, 2003.  The effective date of any rating 
assigned under the revised schedular criteria may not be 
earlier than the effective date of that change; the Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of change.  See VAOPGCPREC 
3-2000; 38 U.S.C.A. § 5110(g) (West 2002) (where compensation 
is awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found but shall not be earlier than 
the effective date of the Act or administrative issue).  

The RO considered all these changes in adjudicating the 
veteran's claim.  Therefore, there is no prejudice to the 
veteran by this Board decision.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Rating prior to June 29, 2005

The evidence dated in the year prior to receipt of the 
veteran's claim for an increase in February 2001 and the 
assignment of the 60 percent rating on June 29, 2005, 
consists of VA outpatient treatment records and the reports 
of VA examinations conducted in August 2001 and September 
2002.  VA must consider all the evidence of record to 
determine when an ascertainable increase occurred in the 
rated disability.  See Hazan v. Gober, 10 Vet. App. 511 
(1997); see also Swanson v. West, 12 Vet. App. 442 (1999).  
However, in this case, none of the evidence developed 
subsequent to June 29, 2005, is relevant to the appropriate 
rating to be assigned because it does not contain any 
opinions or findings as to the severity of the veteran's 
disability for this particular time period. 

In August 2001, a VA examiner found only mild wedging of the 
thoracic and lumbar spines.  Spinal range of motion was from 
zero to 25 degrees of lateral bending bilaterally, zero to 80 
degrees of forward flexion, and zero to 25 degrees of 
extension.  Sixty degrees of rotation caused discomfort to 
include pain.

Subsequent VA progress notes reflect consistent diagnoses of 
chronic low back pain.  In March 2002, the veteran denied 
weakness of the back and indicated that low back pain 
occurred only after exercising.  In February 2003, he 
reported a low back spasm while ironing.  Spasm was also 
noted on a couple occasions, to include June 2003.  No other 
pertinent symptoms were reported or found prior to June 29, 
2005.

A 40 percent rating could be assigned under the old criteria 
for intervertebral disc syndrome that is severely disabling 
with recurring attacks and intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).  Under that code, the 
maximum schedular rating of 60 percent is assigned for 
intervertebral disc disease which is pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  A 
precedent opinion of VA's Office of General Counsel, 
VAOPGCPREC 36-97 (1997), held that Diagnostic Code 5293 
involves loss of range of motion because the nerve defects 
and resulting pain associated with injury to the sciatic 
nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae.

It is clear from a review of the evidence that a 40 percent 
evaluation under the prior version of Diagnostic Code 5293 is 
not applicable before June 29, 2005.  The veteran's 
complaints consisted mainly of pain, with muscle spasm and 
some showing of limited motion upon VA examination.  He 
denied weakness.  While pain was regularly noted, the 
veteran's disability was never characterized as severe.  
There was no evidence of impaired motor or sensory function, 
or of any neurological abnormalities.  Despite his 
complaints, neurological evaluations, such as the one shown 
in the VA outpatient treatment records in July 2002, were 
normal.  Moreover, there was no indication of any material 
incapacitation due to back pain.  The foregoing 
symptomatology is inconsistent with a finding of recurrent 
attacks with intermittent relief, and 40 percent evaluation 
under these criteria cannot be assigned.  

The Board observes that no more than a 20 percent evaluation 
would be warranted under the other potentially applicable 
spinal criteria in effect before September 26, 2003.  Under 
Diagnostic Code 5291 pertaining to limitation of thoracic 
spine motion, no more than a 10 percent evaluation could be 
awarded.  38 C.F.R. § 4.71a, Diagnostic Code 5291 (prior to 
September 26, 2003).  The veteran, therefore, would not 
benefit from a rating under this provision.

Under Diagnostic Code 5292, dealing with limitation of lumbar 
motion, a 40 percent evaluation was applicable with severe 
limitation of lumbar motion.  The words "slight," 
"moderate," and "severe" are not defined in the VA 
Schedule for Rating Disabilities.  It should also be noted 
that use of terminology such as "severe" by VA examiners and 
others, although an element of evidence to be considered by 
the Board, is not dispositive of an issue.  Rather, it is the 
Board's responsibility to evaluate all the medical evidence 
and determine the appropriate rating that would compensate 
the veteran for impairment in earning capacity, functional 
impairment, etc.  38 C.F.R. §§ 4.2, 4.6.

Although the criteria under Diagnostic Codes 5290 through 
5292 were less defined than the current criteria and 
numerical ranges of motion were not provided in the prior 
rating criteria, guidance can be obtained from the amended 
regulations.  In adopting specific ranges of motion to define 
what is normal, VA stated that the ranges of motion were 
based on the American Medical Association Guides to the 
Evaluation of Permanent Impairment, 2nd ed., (1984), which is 
the last edition of the Guides that measured range of motion 
of the spine using a goniometer.  See supplementary 
information, 67 Fed. Reg. 56,509 (Sept. 4, 2002).  In other 
words, even though pre-2003 regulations did not define normal 
range of motion for the spine, the current definition is 
based on medical guidelines in existence since 1984, and the 
Board can consider the current ranges of motion to rating 
spine disabilities under the old criteria.   

The new rating formula for diseases and injuries of the spine 
specify that, for VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  Id., Note (2).  The range 
of motion measurements taken in August 2001 did not denote 
severe lumbar limitation of motion.  That is, he had only 10 
degrees of limitation with forward flexion and 5 degrees of 
limitation with extension and lateral flexion.  These 
findings showed very slight limitations, at best.  Moreover, 
the VA outpatient treatment records prior to June 29, 2005, 
show the veteran complained primarily of pain, but not of 
limitation of lumbar spine motion.  In the absence of 
demonstrably severe lumbar limitation of motion, a 40 percent 
evaluation under Diagnostic Code 5292 is not warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (effective prior to 
September 26, 2003).

Finally, the identical criteria are applicable to Diagnostic 
Codes 5294 and 5295 (sacroiliac injury and weakness and 
lumbosacral strain respectively).  38 C.F.R. § 4.71a, 
Diagnostic Codes 5294 and 5295 (effective prior to September 
26, 2003).  Under these criteria, an evaluation of 40 percent 
was warranted for a sacroiliac injury and weakness manifested 
by listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, a loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of the joint 
space, or some of the above with abnormal mobility on forced 
motion.  The record is silent regarding symptoms such as 
these.  The veteran specifically denied weakness of the 
thoracolumbar spine and there is no marked limitation of 
forward bending or loss of lateral motion.  The other 
elements of a 40 percent evaluation under these diagnostic 
codes are absent.  Thus a 40 percent evaluation under 
Diagnostic Codes 5294 and 5295 cannot be granted.  38 C.F.R. 
§ 4.71a (prior to September 26, 2003).

The rest of the former spinal diagnostic codes are 
inapplicable because they pertain to conditions such as 
vertebral fractures and ankylosis that are conspicuously and 
quite fortunately absent.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5285, 5286, 5288, 5289 (effective prior to September 
26, 2003).

The revisions to 38 C.F.R. § 4.71a, Diagnostic Code 5293, for 
rating intervertebral disc syndrome provide that preoperative 
or postoperative intervertebral disc syndrome is to be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  
Effective September 26, 2003, intervertebral disc syndrome 
was assigned a new diagnostic code number (5243), and the 
instruction with respect to the separate evaluation of 
neurologic and orthopedic manifestations was re-worded and 
moved to Note 1, following the General Rating Formula for 
Diseases and Injuries of the Spine, and the above-mentioned 
instruction was re-phrased to state that intervertebral disc 
syndrome (pre-operatively or post-operatively) is to be 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under section 4.25.  
However, these revisions were intended to be clarifying and 
non-substantive in nature.  See Schedule for Rating 
Disabilities; The Spine, 67 Fed. Reg. 56,509, 56,510 (Sept. 
4, 2002) (indicating that the then-proposed amendment "would 
make editorial changes", but would not "represent any 
substantive change to the recently adopted evaluation 
criteria for intervertebral disc syndrome").  (The Board 
notes that some of the Notes were inadvertently omitted when 
Diagnostic Code 5293 was re-published as Diagnostic Code 5243 
in August 2003; however, this has since been corrected.  See 
Schedule for Rating Disabilities; The Spine; Correction, 69 
Fed. Reg. 32,449 (June 10, 2004)).

With regard to the first method of evaluation (total duration 
of incapacitating episodes over the past 12 months), the new 
criteria provide that a 10 percent evaluation is warranted if 
intervertebral disc syndrome is manifested by incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months.  A 20 percent 
evaluation is warranted if incapacitating episodes have a 
total duration of at least two weeks but less than four 
weeks; a 40 percent rating is warranted if the total duration 
is at least four weeks but less than six weeks; and a 60 
percent rating is warranted if the total duration is at least 
six weeks.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).  The revised schedule does not provide for an 
evaluation higher than 60 percent.  

For purposes of evaluations under 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  The 
term "chronic orthopedic and neurologic manifestations" 
were defined as "orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so".  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003), Note (1).  (As noted previously, 
effective from September 26, 2003, the instruction with 
respect to the separate evaluation of neurologic and 
orthopedic manifestations was re-worded and moved to Note 1, 
following the General Rating Formula for Diseases and 
Injuries of the Spine; however, the change was intended to be 
clarifying and non-substantive in nature.)

Under these criteria, the veteran would not even be entitled 
to an evaluation of 20 percent.  Id.  No incapacitating 
episodes are evident from a thorough review of the  record, 
and in order to be entitled to a 20 percent evaluation, 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months would 
have to be shown.  The veteran himself admitted that his one 
consistent symptom, pain, occurred only after exercise, and 
he never complained of not being able to do so.  Because a 20 
percent evaluation is inapplicable under this provision, 
there is no need to discuss whether the veteran meets the 
criteria for an evaluation of 40 percent under its terms.

The veteran is not entitled to an evaluation in excess of 20 
percent before June 29, 2005 under the revised spinal rating 
criteria, which came into effect as of September 26, 2003.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2005).  
Under the current criteria, the next highest evaluation that 
is potentially applicable to the thoracolumbar spine is 40 
percent.  Id.  A 40 percent evaluation under Diagnostic Codes 
5235 to 5242 requires unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  Id.  Ankylosis of any kind was 
not found prior to June 29, 2005, and the veteran's forward 
flexion of the thoracolumbar spine was not limited to 30 
degrees.  Rather, it was from zero to 80 degrees.  The 
veteran, therefore, does not meet any of the criteria 
applicable to a 40 percent evaluation under the current 
provisions at any time before June 29, 2005, and a 40 percent 
evaluation under the current criteria is denied.

In sum, an evaluation in excess of 20 percent for the 
veteran's service-connected back disability is not warranted 
under any version of the spinal regulations prior to June 29, 
2005.

Rating from June 29, 2005

Upon VA examination on June 29, 2005, the veteran complained 
of paraspinal tenderness over the lumbar spine, as well as a 
limping gait and pain.  The veteran had 50 degrees of lumbar 
flexion, five degrees of lumbar extension, five degrees of 
right lateral flexion, 15 degrees of left lateral flexion, 
and bilateral lateral rotation to 30 degrees.  There was pain 
and fatigue with movement.  Diffuse muscle spasm was present. 
A sensory examination was within normal limits.  X-ray 
evidence revealed mild narrowing of the L5-S1 disc space and 
anterior osteophytes at T12.  Chronic low back pain and 
lumbar degenerative disc disease were diagnosed.  A motor 
examination was normal although the veteran seemed to be in 
pain.  

The veteran's service-connected back disability has been 
rated 60 percent disabling by the RO under the provisions of 
Diagnostic Code 5293-5243 effective June 29, 2005.  38 C.F.R. 
§ 4.71a (2001, 2003, 2005).  The Board will consider whether 
a higher rating can be assigned.  None of the evidence 
developed prior to June 29, 2005, is relevant to the 
appropriate rating to be assigned because it does not contain 
any opinions or findings as to the severity of the veteran's 
disability for this particular time period. 

Diagnostic Code 5293, effective prior to September 23, 2002, 
provided a maximum 60 percent rating for pronounced 
intervertebral disc syndrome.  Therefore, a higher rating 
cannot be assigned under this code.

As noted above, under Diagnostic Code 5293, effective 
September 23, 2002 to September 25, 2003, or under Diagnostic 
Code 5243, effective September 26, 2003, intervertebral disc 
syndrome (preoperatively or postoperatively) is to be rated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under Section 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Incapacitating episodes having a total duration 
of at least six weeks during the past 12 months warrant a 60 
percent evaluation, which is the highest evaluation 
available.  

Under the general rating formula used to evaluate diseases 
and injuries of the spine effective September 26, 2003, in 
order to get a rating higher than 60 percent, the evidence 
would need to show unfavorable ankylosis of the entire spine.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2005) 
(effective from September 26, 2003).  There is no evidence 
here of ankylosis of the spine.

The Board notes that an evaluation in excess of 60 percent 
would not have been warranted under any of the general spinal 
provisions in effect prior to September 26, 2003.  In order 
to qualify for an evaluation higher than 60 percent, either 
residuals of a vertebral fracture or ankylosis of the spine 
at an unfavorable angle would have to be shown.  38 C.F.R. 
§ 4,71a, Diagnostic Codes 5285 and 5286 (effective prior to 
September 26, 2003).  The evidence does not suggest such 
manifestations.  The veteran did not suffer a vertebral 
fracture, and ankylosis is not apparent from the record.

Consideration has been given to the potential application of 
various provisions of 38 C.F.R. Parts 3 and 4 (2005) whether 
or not raised by the veteran, as required by Schafrath.  See 
also 38 C.F.R. § 5285 to 5295 (prior to September 26, 2003); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (from September 23, 
2002 to September 25, 2003); 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2005).  However, the Board finds no basis on which 
to assign higher disability evaluations in that the veteran 
has manifested no separate and distinct symptoms of back 
disability not contemplated in the currently assigned 20 and 
60 percent ratings permitted under the Schedule.  Indeed, no 
neurologic manifestations are apparent from the record.  In 
June 2005, a VA neurologic examination stated that the a back 
examination was negative with the exception of some muscle 
tightness.  Therefore, separately rating the orthopedic and 
neurologic manifestations of the veteran's back condition 
would not result in a higher rating.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  The Board 
is of the opinion that no further compensation is necessary 
under the foregoing criteria because the veteran's 
symptomatology has been taken into account in toto in the 
assignment of the 20 and 60 percent evaluations herein.  The 
Board notes that regulations concerning functional loss are 
not applicable to increase the rating where a disability is 
rated at the maximum level provided by the diagnostic code 
under which it is rated, as is the veteran's situation.  See 
VAOPGCPREC 36-97 (holding that consideration must be given to 
the extent of disability under 38 C.F.R. §§ 4.40 and 4.45 
"when a veteran has received less than the maximum 
evaluation" under Diagnostic Code 5293); see also Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997) (Court concluded that 
remand for the Board to consider functional loss due to pain 
was not appropriate where the claimant was already receiving 
the maximum disability rating available for limitation of 
motion); Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997) 
(although the Board is required to consider the effect of the 
veteran's pain when making a rating determination, the rating 
schedule does not require a separate rating for pain).  The 
veteran does suffer from pain, but it does not seem to cause 
disability beyond that which is reflected on range of motion 
measurements.  Therefore, because functional loss is already 
being compensated, and because the veteran is receiving the 
maximum schedular evaluation, an increased disability rating 
based on functional loss is not available.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision at any time during the appellate period.

Service Connection for Sleep Disorder

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  

On October 12, 2005, VA received a statement from the veteran 
indicating, in pertinent part, that "[t]here is no need for 
my appeal on sleep disorder to go forward at this time."  He 
has withdrawn his appeal with respect to this claim, and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.

Veterans Claims Assistance Act of 2000

Since the veteran has withdrawn his claim for service 
connection for a sleep disorder from his appeal, the 
following discussion pertains only to his claim for an 
increased rating for a back condition.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist those claiming VA benefits.

The VCAA notice requirements have been satisfied by virtue of 
letters sent to the veteran in February 2001, August 2002, 
and January 2004.  These letters advised the veteran of the 
information and evidence needed to substantiate the claim 
decided herein and of his and VA's respective duties for 
obtaining that evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  He was specifically advised that it was his 
responsibility to support the claim with appropriate 
evidence.  The veteran, moreover, has not alleged that VA 
failed to comply with the notice requirements of VCAA.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In addition, 
by virtue of the rating decisions on appeal, the statement of 
the case, and the supplemental statements of the case, he was 
provided with specific information as to why this particular 
claim was being denied and of the evidence that was lacking.  
He was also supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) in the supplemental statements of the case.  

The RO's letters did not specifically direct the veteran to 
provide any relevant evidence in his possession.  However, he 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to the claim.  There is no allegation 
from him that he has any evidence in his possession that is 
needed for a full and fair adjudication of this claim.  When 
considering the notification letters, the rating decisions on 
appeal, the statement of the case, and the supplemental 
statements of the case as a whole, the Board finds that he 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letters to the veteran.  However, 
what VCAA seeks to achieve is to give the veteran notice of 
the elements discussed in Pelegrini II.  Once that is done-
whether by a single notice letter or via more than one 
communication-the essential purposes of VCAA have been 
satisfied.  Here, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield, supra.  

The Board also concludes that VA's duty to assist has been 
satisfied.  The veteran's service medical records are in the 
file.  The file contains post-service medical treatment 
records.  The veteran has at no time referenced outstanding 
records that he wished for VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded several medical examinations to 
assess the severity of his service-connected back disability.  
Further examination or opinion is not needed because there is 
no indication that the latest examination reports, dated in 
June 2005, are inadequate.  

VA satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he is not prejudiced by 
the Board's consideration the merits of the claim in this 
decision.


ORDER

A rating higher than 20 percent prior to June 29, 2005, and 
higher than 60 percent after that date, for the veteran's 
service-connected back disability, is denied.

The claim for service connection for a sleep disorder is 
dismissed.


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


